BURNS, District Judge.
The primary basis of the objections of defendant to the interrogatories propounded by plaintiff is apparently the fear that answers to the questions asked might tend to accentuate what defendant considers to be less important facts. When it is recalled, however, that the function of interrogatories is to inform the parties in advance of trial, and not to serve as a substitute for the trial itself, the disposal of the rule on the instant objections becomes clear. Examination of the interrogatories, as amended, reveals that the information desired in those interrogatories may have relevance to the issues likely to arise at the trial of this case. Defendant has equal opportunity to insure adequate pretrial development of the case by itself resorting to cross-interrogatories and the other pretrial procedure permitted by the Federal Rules of Civil Procedure, 28 U.S.C.A. At the trial, neither party will be foreclosed from a full, developed presentation of its position.